DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle M. Pendergrass on 8 November 2021.

I.	Claim 66 has been added and claims 15 and 16 have been amended as follows:

Regarding claim 66 – Claim 66 has been added -- 66.    (New) The method of claim 13, further comprising: selecting a first set of control channel candidates from a plurality of control channel candidates based on the second bandwidth capability of the second UE type;

selecting a second set of control channel candidates from remaining control channel candidates of the plurality of control channel candidates; and
mapping the second set of control channel candidates to time and frequency resources of the second initial CORESET that do not overlap the first initial CORESET. --.
Regarding claim 15 – Line 1, changed “claim 14” to -- claim 66 --.
Regarding claim 16 – Line 1, changed “claim 14” to -- claim 66 --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “configuring a first initial Control Resource Set (CORESET) for a first User Equipment (UE)      type having a first bandwidth capability, configuring a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability, and transmitting a control channel in at least one of the first initial CORESET or the second initial   CORESET” together with the other elements are the reasons for allowance.
1.	Regarding claim 6 – A method of wireless communication at a base station, comprising: configuring a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, configuring a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability, and transmitting a control channel in at least one of the first initial CORESET or the second initial   CORESET, wherein the first initial CORESET comprises a first frequency range, and wherein the second initial CORESET comprises a second frequency range that is within the first frequency range.
2.	Regarding claim 9 – A method of wireless communication at a base station, comprising: configuring a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, configuring a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability, and transmitting a control channel in at least one of the first initial CORESET or the second initial   CORESET, wherein the first initial CORESET comprises a first set of symbols in time, and wherein the second initial CORESET comprises a second set of symbols that are within with the first set of symbols.

4.	Regarding claim 22 - An for wireless communication at a base station, comprising: means for configuring a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, means for configuring a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability; and means for transmitting a control channel in at least one of the first initial CORESET or the          second initial CORESET, wherein the first initial CORESET comprises a first frequency range, and wherein the second initial CORESET comprises a second frequency range that is within the first frequency range.
5.	Regarding claim 25 - An apparatus for wireless communication at a base station, comprising: means for configuring a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, 
6.	Regarding claim 29 - An apparatus for wireless communication at a base station, comprising: means for configuring a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, means for configuring a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability, and means for transmitting a control channel in at least one of the first initial CORESET or the          second initial CORESET, wherein the second initial CORESET is nested within at least one of frequency resources or time resources of the first initial CORESET, and wherein the control channel is transmitted to UEs of the first UE type and the second UE type in the second initial CORESET.
7.	Regarding claim 38 - An apparatus for wireless communication at a base station, comprising: a memory; and at least   one processor coupled to the memory and configured to: configure a first initial Control               Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth             capability, 
8.	Regarding claim 41 - An apparatus for wireless communication at a base station, comprising: a memory; and at least   one processor coupled to the memory and configured to: configure a first initial Control             Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth             capability, configure a second initial CORESET for at least the second UE type having a second bandwidth capability that is lower than the first bandwidth capability; and transmit a control channel in at least one of the first initial CORESET or the second initial CORESET, wherein the first initial CORESET comprises a first set of symbols in time, and wherein the second initial CORESET comprises a second set of symbols that are within with the first set of symbols.
9.	Regarding claim 45 - An apparatus for wireless communication at a base station, comprising: a memory, and at least   one processor coupled to the memory and configured to: configure a first initial Control              Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth            capability; configure a second initial CORESET for at least the second UE type having a second bandwidth capability that is lower than the first bandwidth capability; and transmit a control channel in at least one of the first initial CORESET or the second initial CORESET, wherein the second initial CORESET is nested within at least one of frequency resources or time resources of 
10.	Regarding claim 50 - A non-transitory computer-readable medium storing computer executable code for wireless communication at a base station, the code when executed by a processor cause the processor to: configure a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, configure a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability, and transmit a control channel in at least one of the first initial CORESET or the second initial CORESET, wherein the first initial CORESET comprises a first frequency range, and wherein the second      initial CORESET comprises a second frequency range that is within the first frequency range.
11.	Regarding claim 64 - A non-transitory computer-readable medium storing computer executable code for wireless communication at a base station, the code when executed by a processor cause the processor to: configure a first initial Control Resource Set (CORESET) for a first User Equipment (UE) type having a first bandwidth capability, configure a second initial CORESET for at least a second UE type having a second bandwidth capability that is lower than the first bandwidth capability, and transmit a control channel in at least one of the first initial CORESET or the second initial CORESET, wherein the first initial CORESET comprises a first set of symbols in time, and wherein the second initial CORESET comprises a second set of symbols that are within with the first set of symbols.
12.	Regarding claim 65 - A non-transitory computer-readable medium storing computer executable code or wireless communication at a base station, the code when executed by a 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 6, 7, 9, 13, 15, 16, 22, 23, 25, 29-32, 38, 39, 41, 45-48, 50, and 64-66 are allowable over the prior art of record.

Conclusion

Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhou et al. (US 2020/0029316 A1) discloses resource management for wireless communications using a power saving state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:

2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
19 November 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465